IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE ASSOCIATION OF AARHUS,                 : No. 53 MM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
VIATCHESLAV BOIKO AND LUDMILA              :
BOIKO,                                     :
                                           :
                   Petitioners             :

                                     ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2019, the Application for Appointment of Counsel

is DENIED.